DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 18 August 2020 which claims foreign priority to CN201911260448.6 filed 10 December 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Airplane with Improved Take-off and Landing Structure”.
Claim Objections
Claims 1-14 are objected to because of the following informalities: 
Each claim is recited as one single paragraph, which each subsequent limitation following directly the previous limitation.  The claims are to be rewritten to reflect the common practice of each subsequent limitation, separated by a “;” to be placed on a new indented line as is customary. 
Claim 1 recites the limitation “an fuselage” which should be corrected to “a fuselage”.
Claim 1 recites the limitation “wing mechanism provided on the fuselage” which should be corrected to “wing mechanism is provided on the fuselage”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
high-speed" in claims 1-14 is a relative term which renders the claim indefinite.  The term "high-speed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation will be satisfied by any aircraft capable of flight.
The term "anti-falling" in claims 1-14 is a relative term which renders the claim indefinite.  The term "anti-falling" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation will be satisfied by any aircraft capable of flight.
The term "slow descent wing" in claims 1, 3, and 8-14 is a relative term which renders the claim indefinite.  The term "slow descent wing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation will be satisfied by wing capable of descent.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “invisible wing” in claims 1, 3, and 8-14 is used by the claim to mean an “extendable wing” while the accepted meaning is “unable to be seen; not visible to the eye.” The term is indefinite because the specification does not clearly redefine the term. For examination purposes, the limitation will be satisfied by any wing which comprises a portion nested within the main body of the wing that can be extended.
Claim 1 recites the limitation "the airport" in line 27.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “an airport”.
Examiner’ Note

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        2 January 2022